     Case 3:18-cv-02692-DMS-JLB Document 21 Filed 04/04/19 PageID.170 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
                                                  Case No. 18-cv-2692 DMS (JLB)
11    RAYMOND J. LUCIA
      COMPANIES, INC., and                        ORDER FOLLOWING STATUS
12    RAYMOND J. LUCIA, SR.,
                                                  CONFERENCE
13                 Plaintiffs,

14          v.

15    U.S. SECURITIES AND
      EXCHANGE COMMISSION, JAY
16    CLAYTON, in his official capacity
      as Chairman of the U.S. Securities
17    and Exchange Commission, and
      MATTHEW G. WHITAKER, in his
18    official capacity as Acting United
      States Attorney General,
19                 Defendants.
20
21         An informal telephonic conference was held on April 4, 2019. Margaret Little
22   appeared for Plaintiffs Raymond J. Lucia Companies, Inc. and Raymond J. Lucia, Sr.
23   Rebecca Cutri-Kohart and Chetan Patil appeared for Defendants U.S. Securities and
24   Exchange Commission, Jay Clayton, and Matthew Whitaker. After consulting with
25   counsel, IT IS HEREBY ORDERED that if the parties are unable to reach a settlement,
26   Defendant shall file its motion to dismiss on or before May 2, 2019 and contact chambers
27   for a hearing date. As discussed, the Court will defer Plaintiffs’ motion for preliminary
28   injunction and address it simultaneously with Defendants’ motion to dismiss, if necessary.

                                                  1
                                                                                18-cv-2692 DMS (JLB)
     Case 3:18-cv-02692-DMS-JLB Document 21 Filed 04/04/19 PageID.171 Page 2 of 2


 1         IT IS SO ORDERED.
 2   Dated: April 4, 2019
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             2
                                                                        18-cv-2692 DMS (JLB)
